Citation Nr: 1219300	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-48 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial staged rating in excess of 20 percent, from May 11, 2009, for adenocarcinoma of the prostate, status post prostatectomy, which is rated as 100 percent disabling prior to May 11, 2009. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.  


FINDINGS OF FACT

1.  The Veteran underwent a prostatectomy in June 2008.

2.  The Veteran does not wear absorbent padding during the day or at night.  

3.  The evidence reflects that the Veteran has urinary frequency approximately every one hour and 15 minutes during the day.  

4.  The clinical evidence of record is against a finding that the Veteran has had a recurrence of his prostate cancer, urinary tract infections, or renal dysfunction. 


CONCLUSION OF LAW

The criteria for the assignment of an initial staged rating in excess of 20 percent from May 11, 2009 for service-connected prostate cancer, status post prostatectomy, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Codes 7527-7528 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.

Advance VA notice under 38 C.F.R. § 3.105 was not required prior to the 20 percent initial staged rating assignment for the Veteran's prostate cancer with erectile dysfunction.  Under 38 C.F.R. § 3.105, prior notice of a reduction is required if the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made.  In the Veteran's case, the March 2009 RO rating decision on appeal granted service connection for prostate cancer with erectile dysfunction with a 100 percent evaluation from April 2008 and a 20 percent evaluation from January 1, 2009.  There was no reduction in actual compensation payments based on the reduction to 20 percent as the Veteran had not yet received any compensation payments at the time of the rating decision.  In an October 2009 statement of the case (SOC), the effective date of the 20 percent rating was changed to May 11, 2009.  When a diagnostic code requires assignment of a 100 percent evaluation for a finite period of time, followed by the requirement that the disorder thereafter be rated based on residuals, the assignment of a lower disability rating based on those residuals does not constitute a reduction.  See Rossiello v. Principe, 3 Vet. App. 430 (1992).  

All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).


Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), and VA and private medical records.  Additionally, the claims file contains the statements of the Veteran in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  

A VA examination was obtained in May 2009.  38 C.F.R. § 3.159(c) (4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it is predicated on a review of the Veteran's claims file, medical records, and an interview with the Veteran regarding his symptoms.  Clinical findings were provided pertinent to the criteria for rating the disability at issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Legal criteria 

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The March 2009 rating decision appealed granted service connection for the disability at issue and assigned an initial evaluation.  Therefore, separate ratings can be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran was diagnosed with prostate cancer in April 2008.  In June 2008, the Veteran underwent a prostatectomy.  Subsequently, he was granted service connected for prostate cancer with erectile dysfunction evaluated as 100 percent disabling from April 24, 2008, and as 20 percent disabling from May 11, 2009.  

The Veteran's disability is evaluated under Diagnostic Code 7528.  Under Diagnostic Code 7528, a 100 percent evaluation is assigned for malignant neoplasms of the genitourinary system.  A Note following Diagnostic Code 7528 provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals, as voiding dysfunction or renal dysfunction, whichever is predominant. 38 C.F.R. § 4.115b. 

In this case, the medical evidence of record shows that the Veteran's prostate cancer was successfully treated and that surgical, X-ray, antineoplastic chemotherapy, and/or other therapeutic procedures ceased more than 6 months prior to a May 11, 2009 VA medical examination.  Accordingly, a 100 percent evaluation is no longer warranted under Diagnostic Code 7528 and the disability must be rated on its residuals.  See Id. 

The evidence reflects two separate residuals of the Veteran's prostate cancer.  The first is sexual dysfunction.  In this regard, the Board notes that the Veteran is already in receipt of special monthly compensation for loss of use of a creative organ under 38 C.F.R. § 3.350(a) (2011).  This additional compensation was awarded effective from June 19, 2008 and has never been reduced or discontinued.  Accordingly, the Veteran is already being compensated for his sexual dysfunction and awarding further compensation for this symptomatology would constitute prohibited pyramiding. 38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The second residual is urinary incontinence.  The May 2009 VA examination report reflects that the Veteran's urinary incontinence is at least as likely as not secondary to the treatment of prostate cancer.  Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a. 

The May 2009 VA examination report reflects the opinion of the examiner that the Veteran's urinary incontinence "appears to be very mild in nature."  The report reflects that the Veteran does not wear absorbent padding either during the day or at night.  He has frequency approximately every one hour and 15 minutes during the day.  The report further reflects that the Veteran reported that he has a "sense of terminal dribbling and occasionally a sense of incompletely voiding," but he does not wear padding.  He reported that he "might feel just a minute amount of urine or a 'squirt' were he to strain rather robustly.  He was able to carry six or seven rather heavy files at work without having stress incontinence, however.  He also says long rides in the car might provoke a very tiny bit of incontinence, but he says not enough to wear absorbent padding at anytime."  The report was negative for obstructive voiding or awakening during the night to void. 

Under the provisions for voiding dysfunction, including urinary leakage, a 20 percent evaluation is warranted for leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent is warranted for leakage requiring the wearing of absorbent materials which must be changed 2 to 4 time per day.  A 60 percent is warranted for leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than 4 times per day.  

Obstructed voiding which requires catheterization warrants a 30 percent evaluation.  Marked obstructive symptoms warrant a 10 percent evaluation if it is accompanied by post void residuals greater than 150 cc or markedly diminished peak flow rate (less than 10cc.sec) or recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilations every two to three months.

Based on the evidence discussed above, a compensable rating for urinary leakage or obstructed voiding is not warranted.  The evidence is against a finding that the criteria for a compensable rating under either urinary leakage or obstructed voiding has been met.  The Veteran does not wear absorbent materials, does not require catheterization, and does not have one of the four symptoms with marked obstructive voiding noted above.

Under the provisions for urinary frequency, a 20 percent evaluation is warranted for daytime voiding interval between one and two hours, or, awakening to void three to four times per night.  A 40 percent evaluation is warranted for daytime voiding interval less than one hour, or awakening to void five or more times per night.  Based on the above, an evaluation higher than 20 percent is not warranted for the time period from May 11, 2009.  The evidence reflects that the Veteran voids during the daytime approximately every 1.25 hours.

The Board has considered whether any other diagnostic code would provide the Veteran with a compensable or higher evaluation, but finds that there is not.  The evidence is against a finding of urinary tract infections or renal dysfunction. (See May 2009 VA examination report.)  In addition, the evidence reflects that the Veteran was last treated for prostate cancer in June 2008, when he had a prostatectomy.  The May 2009 VA examination report reflects that the Veteran's most recent PSA (prostate-specific antigen) was unchanged, and "virtually undetectable" at less than .1%.  Thus, he is no longer entitled to a 100 percent rating for prostate cancer.

The Veteran's accredited representative contends that the Veteran is entitled to a 100 percent evaluation for an additional two months prior to the 20 percent rating.  The representative contends that the basis for such an additional two months, or 60 days, is found in 38 C.F.R. § 3.105(e).  As discussed above, the provisions of 38 C.F.R. § 3.105(e) are not applicable as the 20 percent rating did not result in a reduction or discontinuance of compensation payments currently being made.  See Tatum v. Shinseki, 24 Vet. App. 139 (2010).  At the time of the grant of service connection and initial staged ratings, compensation payments were not currently being made.

The Board also notes that the record reflects that in February 2009, the Veteran underwent a mesh placement for an incisional hernia at the site of the laparoscopic portal that was used to deliver the bulk of the prostate.  The May 2009 VA examiner stated that this has "worked out very well."  The Veteran had a "squishy spot" just to the right and inferior aspect to the umbilicus, but no extrusion.  There was some tenderness which was "definitely improving" according to the Veteran.  The VA examiner found no clinical instability of the scar.  The Board has considered diagnostic codes for rating both hernias and scars, but finds that a separate compensable evaluation is not warranted under 38 C.F.R. Part 4, Diagnostic Code 7338 or Diagnostic Code 7801, 7802, 7804 or 7805.  There is no indication that a support belt is required due to the hernia, or that it was massive or extensive and inoperable.  The scar has not been shown to be deep, nonlinear and in an area of at least 6 square inches.  While the scar was noted to be tender a few months after surgery, it was not clinically found to be unstable or painful or to cause a limitation of function. 

Thus, the evidence of record, as noted above, is against a finding that the Veteran has any symptoms which warrant an evaluation in excess of 20 percent at any time from May 11, 2009.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The Veteran's residuals from his surgery are adequately considered in the rating criteria.  The Veteran does not experience any symptomatology not contemplated by the rating schedule.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  To the contrary, the record reflects that the Veteran is employed.  Accordingly, the Board concludes that a claim for TDIU has not been raised.





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial staged rating in excess of 20 percent, from May 11, 2009, for adenocarcinoma of the prostate, status post prostatectomy, which is rated as 100 percent disabling prior to May 11, 2009, is denied. 



______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


